Citation Nr: 9908057	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  94-33 104A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to waiver of recovery of loan guaranty 
indebtedness. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and G.J.


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1969 to 
March 1972.  The record indicates she re-enlisted in May 1980 
and that she is presently serving on active duty.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1993 decision by the 
Committee on Waivers and Compromises (COWC) of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Houston, 
Texas.  

In September 1997 the Board found waiver of recovery of loan 
guaranty was not precluded by fraud, misrepresentation or bad 
faith, and remanded the case to the RO for additional 
development.

The issue of validity of the amount of indebtedness was 
previously addressed by the Board; therefore, this decision 
is limited to the issue of entitlement to waiver of recovery 
of loan guaranty indebtedness.  But see Schaper v. Derwinski, 
1 Vet. App. 430, 437 (1991);  38 C.F.R. § 1.911(c)(1) (1998).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been requested or obtained.  

2.  The appellant purchased a mobile home in 1982 for 
$20,517.00, which was used as security for a VA guaranteed 
loan in the amount of $20,764.00, and agreed to indemnify VA 
in the event of a loss following a default and repossession 
of the mobile home.  

3.  The appellant's default necessitated a repossession and 
sale of the mobile home, resulting in a loan guaranty 
indebtedness of $7,884.23, plus accrued interest.

4.  The appellant did not commit fraud, misrepresentation, or 
bad faith in the creation of the loan guaranty indebtedness.

6.  The appellant was at fault in creating the loan guaranty 
indebtedness, and VA was not at fault.

7.  Waiver of loan guaranty indebtedness would result in 
unfair enrichment to the appellant.

8.  Recovery of loan guaranty indebtedness would not deprive 
the appellant or her family of basic necessities.

9.  Denial of waiver would not defeat the purpose of the 
award of VA benefits.

10.  There is no indication that the appellant relinquished a 
valuable right or incurred a legal obligation in reliance on 
benefits received.


CONCLUSIONS OF LAW

1.  There was a loss by VA after the default on the VA 
guaranteed loan and repossession and sale of the mobile home 
which constituted the security for the loan.  38 U.S.C.A. 
§ 5107(a), 5302 (West 1991);  38 C.F.R. § 1.964(a) (1998).

2.  Recovery of loan guaranty indebtedness would not violate 
the standard of equity and good conscience.  38 U.S.C.A. 
§§ 5107, 5302 (West 1991);  38 C.F.R. §§ 1.963(a), 1.965(a) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria

Waiver of loan guaranty indebtedness may be authorized in a 
case in which there was a loss of the property which 
constituted security for the loan guaranteed, there is no 
indication of fraud, misrepresentation, or bad faith on the 
part of the person or persons having an interest in obtaining 
the waiver, and collection of such indebtedness would be 
against equity and good conscience.  38 U.S.C.A. § 5302(b) 
(West 1991);  38 C.F.R § 1.964 (1998).  The standard "Equity 
and Good Conscience" will be applied when the facts and 
circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
Government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.

The phrase "Equity and Good Conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:

(1)  Fault of the debtor.  Where actions of the debtor 
contribute to the creation of the debt.

(2)  Balancing of faults.  Weighing fault of the debtor 
against VA fault.

(3)  Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.

(4)  Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended.




(5)  Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.

(6)  Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation. 

See 38 U.S.C.A. § 5302(West 1991);  38 C.F.R. § 1.965(a) 
(1998).


Factual Background

The records reflect that in October 1982 the appellant 
purchased a mobile home for $20,517.00.  The purchase was 
financed by a VA guaranteed loan in the original amount of 
$20,764.00.  The appellant reported she had been employed by 
the U.S. Army since May 15, 1980.  Her monthly earnings were 
reported as follows: base pay was $1,325.00; rations pay was 
$158.00; clothing pay was $9.00; and quarters pay was 
$213.00.  She reported she was unmarried and did not have 
dependents.  Her debts and obligations totaled $10,755.00.  

In conjunction with the purchase of the mobile home, the 
appellant executed, in October 1982, a Report of Automatic 
Mobile Home and/or Loan Lot, VA Form 26-8149.  In that 
document, she certified and agreed that she was legally 
obligated to make the payments under the loan contract.  The 
document indicated that "As a GI home loan borrower I will 
be legally obligated to make payments called for by my loan 
contract.  The fact that I dispose of my property after the 
loan had been made WILL NOT RELIEVE ME OF LIABILITY FOR 
MAKING THESE PAYMENTS."  


In August 1983 a Notice of Default was issued by S. A. 
Corporation, hereinafter referred to as the mortgage holder, 
which indicated that the date of the first uncured default 
was July 1, 1983.  The amount of the default was $567.06.  
The outstanding balance of the loan was $20,562.20.  The 
appellant occupied the mobile home at that time.  It was 
noted that the appellant would mail a payment in August 1983 
to bring the account current.  The reason for the default was 
that the appellant had been unemployed for one month.  

In April 1984 the appellant was delinquent in the amount of 
$361.25.  

In January 1985 the mortgage holder agreed to put the 
appellant on a partial repayment plan, in which the appellant 
would mail half of the delinquency on January 31, 1985, and 
the balance on February 15, 1985.  

In June 1985 the appellant submitted to VA an Application for 
Release from Personal Liability to the Government on a Home 
Loan (VA Form 26-6381).  The appellant indicated that she and 
a person willing to assume her VA loan had agreed on a 
purchase price but that no sale had been completed and no 
contract or deed had been signed.   

In a June 1985 letter the RO informed the appellant that her 
application for Release of Liability could not be approved 
prior to satisfaction of her debt to the Government for an 
educational benefit overpayment in the amount of $1,845.20.   

In a July 1985 letter to the mortgage holder, the appellant 
stated that for the past eight months she had been trying to 
sell her mobile home, but that it appeared there was no 
market for the sale.  She indicated that since she was on 
active duty and was being relocated, and because she was in 
financial distress, she wanted to avoid the hassle of 
foreclosure proceedings and voluntarily deed the mobile home 
to the mortgage holder.  




In August 1985 VA informed the appellant that her application 
for a Release from Liability to the Government on the Home 
Loan was denied because they had not received the requested 
fee for a credit report or employment verification from the 
party willing to assume the loan, and because the appellant 
owed a debt to the Government for an educational benefit 
overpayment in the approximate amount of $1,845.20.   

In August 1985 a Notice of Default was issued.  The first 
uncured default, in the amount of $996.09, occurred on June 
1, 1985.  The outstanding loan balance, as of August 12, 
1985, was $19,592.51.  The mortgage holder indicated that the 
reason for the default was the appellant's flagrant disregard 
for contractual obligations.  The mortgage holder stated that 
the appellant paid the loan when she wanted, had no valid 
reason for being delinquent, and made no commitment to pay.  
She occupied the property at that time.  

In August 1985 a Notice of Foreclosure was issued.  The 
mortgage company stated that the appellant would not make a 
commitment to bring the account current. 

In September 1985 the mortgage holder notified the RO that 
they had repossessed the appellant's mobile home on September 
12, 1985.  At the time of repossession, the amount of the 
default was $19,592.51.  

In September 1985, the mortgage holder notified the appellant 
that the mobile home would be sold at a private sale after 
September 27, 1985.  

An October 1985 Manufactured Home Appraisal Report indicated 
the mobile home's retail book value was $11,387.00.


On October 8, 1985, the appellant reported that she had 
problems with the mobile home due to defects, could not get 
the manufacturer to honor the warranty, and had a curtailment 
of finances.  She also indicated that her sister with two 
children moved into her mobile home after her sister lost a 
job.  She stated that she had a possible buyer for the mobile 
home.  

In November 1985 VA authorized the holder to sell the mobile 
home for the best price obtainable.  The mobile home was sold 
for $14,918.00.

In January 1986 VA paid a claim under the loan guaranty to 
the holder in the amount of $7,964.23.  

In February 1986 VA sent a Notice of Indebtedness to the 
appellant at the address of the mobile home.  They informed 
the appellant that she was indebted to the United States 
Government in the amount of $7,884.23.  

In a July 1986 financial status report the appellant 
indicated that her total monthly net income was $1,595.50.  
She reported that her total monthly expenses were $1,526.83.   

In a June 1987 letter to the Personal Property Division of 
Harris County, Houston, Texas, the appellant indicated that 
she had returned the mobile home to the mortgage holder in 
July 1985 and they sold the mobile home in August 1985.  She 
indicated that she was on active duty and was no longer 
living in Houston.  

In her September 1993 request for a waiver of the loan 
guaranty indebtedness, the appellant stated that prior to her 
mobile home being sold by the mortgage holder, she attempted 
to sell the mobile home, but that the Houston area was 
economically depressed due to an oil crisis.  She indicated 
that her mobile home park was virtually destroyed by 
Hurricane Alicia and that her home required extensive 
repairs.  She also stated that her father had been ill and 
that she had incurred family related financial obligations.  

The appellant requested a compassionate reassignment in 
service to South Carolina and this was granted in 1989.  She 
indicated that she had incurred financial difficulties when 
her spouse, from whom she was presently separated, was 
ordered to pay child support.  She submitted statements, 
dated in 1988, from her father's health care providers 
indicating that her father had been severely ill since 1981.   

In an August 1993 financial status report the appellant 
indicated that her total monthly net income was $2,487.45, 
and that she was on active duty.  She reported that her 
monthly expenses totaled $2,223.37.  

At her personal hearing, the appellant stated that after she 
purchased the mobile home in 1982 she had problems hooking 
the unit up and the unit had manufacture defects.  
Transcript, p. 4 (October 1995).  She stated she did not 
recover from repairs to the home after a 1983 hurricane until 
mid 1984.  Tr., p. 7.  She stated the repairs for the mobile 
home and family emergencies caused her, in part, to fall 
behind in mortgage payments.  Tr., p. 9. The appellant stated 
that she officially deeded the trailer back to the mortgage 
holder in May 1985, and she made the last loan payment in May 
1985.  Tr., p. 12.  She stated that she was told by VA that 
after the mobile home was deeded back to the mortgage holder 
she would be responsible for the amount owing on the loan 
after the sale of the trailer, but that VA never contacted 
her about the amount due.  Tr., p. 15.  She stated she 
attempted to sell the home, but the sale was not completed 
because VA and the mortgage holder did not notify the 
interested party that he had been approved to assume the 
loan.  Tr., p. 11.    

In November 1997 and September 1998 the RO requested the 
appellant furnish information regarding her financial status, 
including a completed Financial Status Report (VA Form 20-
5655). 

In October 1998 the appellant's service representative 
requested a 30 days extension to allow the appellant to 
submit VA Form 20-5655 and other relevant evidence.  No 
subsequent information from the appellant was provided.

Analysis

Initially, the Board notes that the appellant's claim is 
found to be well-grounded under 38 U.S.C.A. § 5107(a) (West 
1991).  That is, she has presented a claim which is 
plausible.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The 
Board is satisfied that all relevant facts have been properly 
developed, and that no further assistance is required in 
order to satisfy the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).

In this case, the Board previously found the indebtedness did 
not result from fraud, misrepresentation or bad faith on the 
appellant's part, any of which would constitute a legal bar 
to granting the requested waiver.  See 38 U.S.C.A. § 5302.  
Therefore, recovery of indebtedness can be waived if it is 
shown that it would be against the principles of equity and 
good conscience to require the appellant to repay the debt to 
the government.  38 C.F.R. §§ 1.963, 1.965.

Based on the evidence of record, the Board finds that the 
appellant was at fault in the creation of the debt.  The 
record shows she failed to make payments as required in her 
loan agreement, and that a loss resulted from the sale of the 
home after her default.  The record also reflects VA was not 
at fault in the creation of the debt.  The Board further 
finds that waiver of recovery would constitute unjust 
enrichment to the appellant.  

The Board also finds that the evidence is not persuasive that 
the appellant would experience undue financial hardship if 
required to pay the amount of indebtedness.  The Board notes 
that the appellant did not respond to recent requests for 
additional financial information, but that the August 1993 
financial status report indicates excess income after 
expenses of over $260.  Therefore, the Board finds the 
appellant's reported financial status is sufficient to allow 
for payments toward the amount of indebtedness.

In addition, the Board notes the record does not reflect that 
denial of waiver would defeat the purpose of paying VA 
benefits by nullifying the objective for which the benefits 
are intended, and there is no persuasive evidence that 
reliance on the overpaid benefits resulted in the appellant's 
relinquishment of a valuable right or the incurrence of a 
legal obligation.  

The Board finds the appellant's claim as to undue financial 
hardship is not persuasive and she was at fault in the 
creation of the debt.  Therefore, recovery of the loan 
guaranty indebtedness would not be against equity and good 
conscience.  


ORDER

Entitlement to waiver of recovery of loan guaranty 
indebtedness is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

- 11 -







